OO\IO\U‘l-l>

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

WLED

MCGREGOR W. SCOTT
United States Attorney

 

SHEA J. KENNY MAR 25 2019
Assistant United States Attorney CLERK u S DlSTth'r ¢,QU

501 I Street, Suite 10-100 1;,`3,~ bigch RT
Sacrarnento, CA 95814 .»., ‘?E&N op CAUFORN'A
Telephone: (916) 5 54-2700 caer arm

Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

CASE NO. 2:19-MJ-45 DB
UNITED STATES OF AMERICA,
[PROPOSED] ORDER TO UNSEAL CASE &
Plaintiff, KEEP PREVIOUSLY FILED CRIMINAL
COMPLAINT AND AFFIDAVIT THEREOF OF
v. MARCH 22, 2019 SEALED, AND TO UNSEAL
THE REDACTED COMPLAINT
DARNELL RAY OWENS,
Defendants

 

 

Pursuant to Local Rules 140 and 141 (b) and based upon the representation contained in the
government’s Request to Unseal the Case While Keeping Original Filed Cornplaint Sealed and`Affidavit
thereof sealed, IT IS HEREBY ORDERED that the above-captioned case is unsealed; however, the
Complaint and affidavit filed on March 22, 2019, Will remain under seal. It is further ordered that the
government’s Redacted Complaint and Affidavit thereof filed on March 25 , 2019 be unsealed and made
available on the public docket.

The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. Dz`strict Court
for the District ofOregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
the government’s request, the continued sealing of the government’s original Complaint is necessary to

protect innocent victims. In light of the public filing of its request to unseal, the Court further finds that

[PRoPosED] ORDER To UNsEAL CASE & KEEP
PREVIOUSLY FILED COMPLAINT SEALED, AND To 1
UNSEAL REDACTED COMPLAINT

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

there are no additional alternatives to the continued sealing of the government’s original Complaint that

Would adequately protect the compelling interests ident/i§§ thed_, ent.

6 ,
4 m 4 \\ y 17/7,.;'//, jr , / y
Dated: 3 “” 12 § //;\)Q/Q j //'”////// )//%/\ ,
/ THE H'ON(§RABE]'E EDMUl<ID F. BRENNAN
UNITED STATES MAGISTRATE JUDGE

 

  
  

[PRoPosED] ORDER To UNsEAL CAsE & KEEP
PREVIOUSLY FILED COMPLAINT SEALED, AND To 2
UNSEAL REDACTED CoMPLAINT

 

 

 

